             Case 1:17-cv-01069-LY Document 77 Filed 03/01/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


BRANDON DANIEL,                     §
                                    §
                Petitioner          §
                                    §
                v.                  §                    Civil Action No. A-17-cv-1069-LY
                                    §
BOBBY LUMPKIN,                      §                    THIS IS A CAPITAL CASE
Director, Texas Department of        §
Criminal Justice, Correctional       §
Institutions Division,               §
                                     §
                Respondent.          §
____________________________________


                        PETITIONER’S ADVISORY TO THE COURT

        Pursuant to this Court’s January 29, 2021 Order, Petitioner, through undersigned counsel,

files this advisory regarding the status of discovery and proposed timeline for the filing of his

subsequent state habeas-corpus application. Petitioner states as follows:

        1.      On November 30, 2020, this Court granted Petitioner’s motion to stay and abey

these federal proceedings in order for Petitioner to exhaust available state habeas remedies on any

unexhausted claims. ECF No. 72 at 4. In the same order, this Court encouraged Petitioner to raise

his discovery requests upon his return to state court. Id. at 6.

        2.      In light of this Court’s order, undersigned counsel has ethical and professional duties

to thoroughly and diligently exhaust all available claims in state court. Counsel will litigate claims that

they have recognized as unexhausted, as well as claims where there is a dispute among the parties

over the issue of exhaustion.

        3.      Undersigned counsel’s ethical and professional duties include the duty to seek and

review discovery. Respondents have pointed out that the discovery Petitioner seeks is under the
             Case 1:17-cv-01069-LY Document 77 Filed 03/01/21 Page 2 of 5



control of the Austin Police Department and the Travis County District Attorney’s Office. ECF No.

65 at 19-21.

        4.      In order to comply with Texas Code of Criminal Procedure Art. 11.071 § 5 which

governs subsequent state habeas applications, Mr. Daniel must show “the current claims and issues

have not been and could not have been presented previously in a timely initial application or in a

previously considered application filed under this article or Article 11.07 because the factual or legal

basis for the claim was unavailable on the date the applicant filed the previous application.” Tex.

Crim Code Art. 11.071 § 5(a)(1). Because of this requirement, Mr. Daniel must complete seeking

discovery before he files his application in state court so he is able to include any claims or evidence

based on review of that discovery. Otherwise, the state court cannot consider the new evidence,

even if it were later submitted, in conjunction with his already filed subsequent petition.

        5.      Section 11.071 § 5 does not contain any provisions allowing a petitioner to amend or

supplement a subsequent application once it is filed. See Tex. Crim Code 11.071§ 5. This is because

the Texas post-conviction procedural system is designed to give a petitioner “one bite at the apple,”

requiring him to include all the relevant facts and evidence in the petition he first submits to the

court. Ex parte Torres, 943 S.W.2d 469, 474 (Tex. Crim. App. 1997), citing House floor, S.B.440, May

18, 1995, Tape 166, Side A (“we tell individuals that, everything that you can possibly raise the first

time, we expect you to raise it initially, one bite of the apple”). A petitioner may not present state

habeas applications in a piecemeal fashion: “If [petitioner] has grounds which would justify the

granting of the relief he seeks, he should present them with dispatch for determination, rather than

doling them out one-by-one in repeated attempts.” Ex parte Carr, 511 S.W.2d 523, 525 (Tex. Crim.

App. 1974).

        6.      For this reason should Mr. Daniel file his subsequent application in state court

immediately, and then afterwards seek and receive discovery, and then attempt to amend or
                                                 2
              Case 1:17-cv-01069-LY Document 77 Filed 03/01/21 Page 3 of 5



supplement his petition with the new discovery, he could not submit that discovery for the court to

consider with his previously filed application. If he were to move to amend the already filed

subsequent application based on the fruits of the discovery, as he might in federal court, the Texas

court would treat the amendment as a second subsequent application. See e.g., Ex parte Sorto, No.

WR-71,381-01, 2009 WL 483147, at *1 (Tex. Crim. App. Feb. 25, 2009) (treating Petitioner’s

“Motion to Amend Petition for State Habeas Corpus” as a subsequent application and dismissing it

as an abuse of the writ.)

        7.       Counsel for Petitioner have requested discovery from the Travis County District

Attorney’s Office. That office advised counsel that upon its initial review, it intends to provide

some, perhaps a substantial portion, of the discovery requested. It further advised that due to the

nature of the request and staff changes within the office, it needs 60 days to compile a discovery

plan.

        8.       Therefore, Petitioner proposes the filing of an advisory with this Court in 60 days to

provide the status of discovery and provide a timeline of the discovery review. Counsel will advise

this Court earlier if we receive the requested discovery before 60 days pass. Counsel will file the

subsequent state writ within 30 days of the completion of the discovery process.

        9.       This request is not designed to stall or otherwise manufacture delay, but to ensure

that counsel is able to conduct discovery and prepare Petitioner’s state application in accordance

with professional standards and Texas procedure.

        10.      Counsel has informed counsel for Respondent, Assistant Attorney General

Katherine D. Hayes, of the status of Petitioner’s case in state court and will continue to keep her

apprised.




                                                   3
Case 1:17-cv-01069-LY Document 77 Filed 03/01/21 Page 4 of 5



                                 Respectfully submitted,


                                 /s/ Shawn Nolan
                                 Shawn Nolan
                                 Peter J. Walker
                                 Federal Community Defender for the
                                 Eastern District of Pennsylvania
                                 Suite 545 West, The Curtis
                                 601 Walnut Street
                                 Philadelphia, PA 19106
                                 (215) 928-0520
                                 Shawn_Nolan@fd.org
                                 Peter_Walker@fd.org

                                 COUNSEL FOR PETITIONER




                             4
              Case 1:17-cv-01069-LY Document 77 Filed 03/01/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date, I served the foregoing on the following person by

ECF filing:



                                         Katherine D. Hayes
                                    Assistant Attorney General
                              Office of the Attorney General of Texas
                                      Post Office Box 12548
                                     Austin, Texas 78711-2548




                                                        /s/ Peter J. Walker
                                                        Peter J. Walker




Dated: March 1, 2021




                                                  5
